Title: To James Madison from John J. Murray, 14 July 1803 (Abstract)
From: Murray, John J.
To: Madison, James


14 July 1803, Glasgow. Wrote JM on 22 June and 1 July. Received JM’s circular of 9 Apr. with a copy of the law of 28 Feb. and the laws passed in the first session of the Seventh Congress. “In conformity with the Law of the 28 feby. several Ships Papers have been deposited in this office and, I am sorry to say that those that belong to regular Traders between the United States & the Clyde are, almost without exception, Illegal as the property of the Vessels is obviously vested in British Subjects. Some time before, but more particularly during, the last war, the profits and advantages derived by individuals concerned in American shipping was so great, that many of the Richest Merchants here, & in other parts of Britain, were induced to establish branches of their European Houses in the United States for the express purpose of getting possession of that valuable part of our commerce which, unfortunately for our Countrymen, they very soon effected, to a great extent at least, and, under the appearance of Legal Sanction, for their Partners & agents in the United States on becoming Citizens, which they did as soon as possible immediately became Ship owners which was at once realizing what the most sanguine projectors of the plan desired, as they then shared the profits of those Vessels, altho’ they were registered in the name of Persons residing in the United States & called American Citizens—thus, by our own Laws, particularly those of naturalization, has one of the greatest sources of wealth to Americans—the profits of navigation—been almost entirely monopolized by the avidity of British Merchants—even at this stage such is their lust for that trade that, their is hardly a Vessel bound to the United States that does not carry out Partners or Agents to establish new Houses there, upon the principles of the old ones, or, to succeed those, of their connexion, who may be disposed to return home. Thus, without Legislative interference will be perpetuated for ever a ruinous monopoly to Americans, ruinous because its whole products ultimately centers in a foreign Country instead of the United States where it justly belongs.” This situation “merits the Serious attention of Congress.” “Moral rectitude” is a “Virtue as necessary to the Support of Society as essential in Commerce—if it had existance here would indeed be sufficient to check, if not stop, the evil: but among the merchants of the old World Morality is worn thread bare.… The following case will illustrate some of the foregoing observations & clearly shew that we have no reason to depend upon European fidelity, or the Allegiance of the Set of Men who go to the United States, more especially from this Country, in Character of Merchants—and therefore, that we ought with all possible care, to guard against their being admitted to the Rights of Citizens, & particularly that right of owning American Vessels. Some years ago Mr. Robert Harvey & Archibald Campbell, natives of this Country, went to Charleston So Carolina, where they became Auctioneers & after wards Merchants—occupations in which they accumulated much money. About the beginning of the last War, these Gentlemen removed to Europe (it is supposed they might have become Citizens before) and established a mercantile House in London and one in this City. Mr. Harvey conducted the bussiness in London under the firm of Harvey Campbell & Co and Mr. Campbell conducted the bussiness here under the firm of Archibald Campbell & Co. They also established a House in Charleston under the firm of Campbell McLachlan & Co which was given in charge of Mr. McLachlan (Mr. Cs brother in Law) thus established these Gentlemen under the name & character of Citizens of the United States, became extensively concerned in American shipping and have enjoyed ever since, advantages therefore that probably no American House has equalled. This bussiness they might for ought I know, have continued in during their lives and transmitted it after wards to their posterity, had not the law of the 28 feby. last obliged a deposit of Ships Papers in the offices of our Consuls &ca. Upon seeing Mr. Campbell’s name, with which I am well acquainted, in the Register of the Ship Mary Ann of Charleston, and as a resident too of that City, I knew not whether to blame Mr Simons the Collector, most, for suffering it to be so declared in the Register, contrary to what he must certainly have known to be true, or Mr Campbell who is (he well knows) as permanent a resident of this City as any of his Brittanic Majestys Mercantile Subjects are, of any part of his dominions—I declare Sir that I could hardly believe my senses—yet to doubt was ridiculous as the Register plainly represented the fact—at first I was inclined to draw pen over the papers of the Mary Ann & transmit them to you with a statement of the case but a moments reflection convinced me that the Interests of my Country would be injured thereby—as upon the detention of the Mary Anns papers, which would soon be known abroad—all those of other Vessels not already deposited—and, that are situated as she is, would be kept from my view by the owners of such Vessels putting them in a Trade out of my jurisdiction—it therefore clearly appeared most advisable not to exercise the power that the above quoted Law authorized—to wit—to detain such papers bearing clear marks of fraud &Ca. provided the Vessels suspected should be destined direct for the United States, because by giving you timely advice all Vessels of the description alluded to, might be secured in the United States where if condemnation ensued, they would sell to better account than in a foreign Country, which would satisfy Justice, & serve our Country better—and, at the same time I should have it in my power, without suspicion, to go on in detecting Similar frauds against our lawful Citizens, of which the concerned in this Country would nothing [sic] about until too late. If any other evidence should be necessary to prove that the Mary Ann has British owners & that therefore she ought to be forfeited to the United States—the following is certainly incontrovertable. I have this moment officially certified to an Official Act of Archibald Campbell (who is said by Mr Simons to be a resident of Charleston) that he is cheif magistrate of this City—the Lord Provost being absent. If Congress does not interfere and, by some strong & decisive measure, put a Stop to foreigners owning American Vessels before the close of the present war the major part of the profits of our navigation will be shared in Europe.” Forwarded his letter and duplicate of 22 June by way of the U.S. consuls in London and Liverpool; sends this through them also.
In a postscript Murray added: “Register of the Mary Ann of Charleston, No 25, dated 19th day of February 1802. Granted by James Simons Collector of Charleston to Archibald McLachlan of the City of Charleston state of South Carolina Mercht. together with Robert Harvey and Archibald Campbell, both of Charleston aforesaid Merchants.”

 

   
   RC (DNA: RG 59, CD, Glasgow, vol. 1). 3 pp.; docketed by Wagner as received 19 Sept.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   See Murray to JM, 22 June 1803, n. 1.



   
   A full transcription of this document has been added to the digital edition.

